Name: Commission Regulation (EEC) No 1652/85 of 18 June 1985 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector from 1 April 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 159/34 Official Journal of the European Communities 19 . 6. 85 COMMISSION REGULATION (EEC) No 1652/85 of 18 June 1985 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector from 1 April 1985 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets for milk and milk products (1), as last amended by Regulation (EEC) No 1302/85 (2), and in particular Article 6 thereof, Whereas the general rate of the co-responsibility levy applicable from 1 April 1985 is 2 % of the target price for milk, and the reduced rate applicable to the first 60 000 kilograms per producer per year in less ­ favoured areas is therefore 1,5 % of the target price pursuant to Article 1 (3) of Regulation (EEC) No 1079/77 : Article 1 Regulation (EEC) No 1822/77 is hereby amended as follows : 1 . Article 2 ( 1 ) is replaced by the following : «1  From 1 April 1985, the amount of the levy per 1 00 kilograms of cows' milk shall be : (a) as regards the general rate referred to in Article 2 (7) of Regulation (EEC) No 1979/77, 0,5486 ECU ; (b) as regards the reduced rate under Article 1 (3) of Regulation (EEC) No 1079/77, 0,4115 ECU.  From 27 May 1985 until the end of the 1985/86 milk year, the amount of the levy per 1 00 kilograms of cows' milk shall be : (a) as regards the general rate referred to in Article 2 (7) of Regulation (EEC) No 1079/77, 0,5568 ECU ; (b) as regards the reduced rates under Article 1 (3) of Regulation (EEC) No 1079/77, 0,4176 ECU.' 2 . The first subparagraph of Article 5 (2) is replaced by the following : '2.  From 1 April 1985 until 26 May 1985, the amount of the levy per 100 kilograms of skimmed milk or buttermilk for which the aid referred to in paragraph 1 is given shall be : (a) as regards the general rate referred to in Article 2 (7) of Regulation (EEC) No 1079/77, 0,6035 ECU ; (b) as regards the reduced rates under Article 1 (3) of Regulation (EEC) No 1079/77, 0,4527 ECU. Whereas it is consequently necessary to adjust the figures given in Articles 2 ( 1 ) and 5 (2) of Commission Regulation (EEC) No 1822/77 (3), as last amended by Regulation (EEC) No 1048/84 (4) ; whereas the commencement of the 1985/86 milk year has been fixed as 27 May 1985 ; whereas the rates of levy set out in Article 2 thereof must accordingly be based on two successive target prices ; whereas the dates given in the said Article do not affect the application of Article 7 thereof ; Whereas, however, with a view to the proper applica ­ tion of the Council 's Decision fixing the rate of levy at 2 % of the target price from 1 April 1985, a deroga ­ tion should be made from the said Article 7 where Member States have opted for a four-week period for recording deliveries ; (') OJ No L 131 , 26 . 5. 1977, p. 6. (2) OJ No L 137, 27. 5 . 1985, p. 9 . (') OJ No L 203, 9 . 8 . 1977, p. 1 . (V) OJ No L 102, 14. 4. 1984, p. 29 . 19 . 6 . 85 Official Journal of the European Communities No L 159/35 selves on a four-week period, the amounts to be collected shall be :  from 1 April 1985, those referred to in the first indent of Article 2 ( 1 ) and the first indent of Article 5 (2) ;  from 1 June 1985, those referred to in the second indent of Article 2 ( 1 ) and the second indent of Article 5 (2).'  From 27 May 1985 until the end of the 1985/86 milk year, the amount of the levy per 100 kilograms of skimmed milk Or buttermilk for which the aid referred to in paragraph 1 is given shall be : (a) as regards the general rates referred to in Article 2 (7) of Regulation (EEC) No 1079/77, 0,6125 ECU ; (b) as regards the reduced rates under Article 1 (3) of Regulation (EEC) No 1079/77, 0,4594 ECU.' 3 . The second subparagraph of Article 7 is replaced by the following : 'However, by way of derogation from the preceding subparagraph, where Member States base them Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1985. For the Commission Frans ANDRIESSEN Vice-President